— Appeal from an order of the Family Court of Tioga County (Siedlecki, J.), entered November 19, 1991, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
We reject respondent’s contention that Family Court erred in imposing a two-year period of probation and in ordering him to pay restitution in the amount of $1,500. The report prepared by the Probation Department revealed that respondent was not doing well in school and that he was on academic probation. It also indicated that respondent was having behavioral problems. It was therefore not error for Family Court to conclude that, based on the evidence before it, respondent required supervision to monitor his attendance *917and school behavior as well as to encourage his academic work (see, Matter of Rufino M., 168 AD2d 385). In addition, the term of probation was set to coincide with the time period in which the restitution payments were to be made. We therefore cannot say that the disposition, although the harshest possible (see, Family Ct Act § 353.2 [6]; § 353.6 [1] [a]), constituted an abuse of Family Court’s discretion (see, Matter of Kerry E., 161 AD2d 843; Matter of Jennifer M., 125 AD2d 830). The record also fails to support respondent’s contention that the court did not consider his ability to pay when it ordered restitution. The remaining arguments posed by respondent have been considered and rejected as unpersuasive.
Weiss, P. J., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the order is affirmed, without costs.